SUMMARY ORDER
Plaintiff-Appellant Patricia Kozey appeals from a judgment of the United States District Court for the District of Connecticut (Mark R. Kravitz, Judge), granting the motion of Defendants-Appellees Valerie Quarles and Flora White to dismiss the complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. We assume the parties’ familiarity with the facts and the record of prior proceedings.
This Court reviews de novo the grant of a motion to dismiss under Rule 12(b)(6), accepting as true the factual allegations in the complaint and drawing all inferences in the plaintiffs favor. See Allaire Coup. v. Okumus, 433 F.3d 248, 249-50 (2d Cir. 2006).
On appeal, plaintiff challenges only the District Court’s ruling as to her malicious prosecution claim. We have considered all of plaintiffs arguments and find them without merit. Accordingly, for substantially the reasons set forth in the District Court’s decision, see Kozey v. Quarles, No. 04 CV 1724, 2005 WL 2387708 (D.Conn., Sept. 28, 2005), the judgment of the District Court is AFFIRMED.